Title: To James Madison from Nicholas Voss, 8 May 1805
From: Voss, Nicholas
To: Madison, James


Sir,
Washington 8th May 1805
I am sorry that I am under the disagreeable Necessity of calling on you again for the Amount of My rent. Nothing would Induce me to do it but having A note in Bank which Must be protested unless you can Assist Me with One Or two Hundred Dollars. If you have Not the Money I could get your Note discounted At Bank to day for two Hundred Dollars provided it would be agreeable to you to give it—which I believe will be about the Ballance due Me as I gave the Carpenter an Order for $48.50. Your Compliance will greatly Oblige Your Hum Servt
Nicholas Voss
